              Case 2:20-cv-00137-RSL Document 37 Filed 07/01/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9     INSOMNIAC HOLDINGS, LLC,                                 Case No. C20-0137RSL

10                          Plaintiff,                          ORDER
11                     v.
12     CONSCIOUS ENTERTAINMENT GROUP,
       LLC, et al.,
13
                            Defendants.
14
15
            On June 16, 2020, the Court granted plaintiff’s motion to dismiss defendants’
16
     counterclaims. Defendants filed a motion for reconsideration on June 30, 2020.
17
            The Clerk of Court is directed to renote defendants’ motion for reconsideration (Dkt.
18
     #31) on the Court’s calendar for Friday, July 10, 2020. Plaintiff may file a response on or
19
     before Wednesday, July 8, 2020. Defendants’ reply, if any, is due on or before the note date.
20
21
22          DATED this 1st day of July, 2020.
23
24
25                                                    A
                                                      Robert S. Lasnik
26                                                    United States District Judge
27
28

     ORDER - 1
